DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/06/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims: 
Claims 1-28 are pending.
Claims 1, 15 and 28 are amended.

Response to Arguments
Applicant’s arguments with respect to claims on11/13/2021 have been considered but are moot because the new ground of rejection does not rely on the Maloney reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.





Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-5 of the instant application 16/934974 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 7 of copending application No. 16/934972.   Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 are broader variants of claims 1, 5 and 7 in the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 8-13, 15-17, 19, 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney, USPG_Pub. 2010/0122305, in view of Raghuvamshi, USPG_Pub. 2006/0287912.

	Regarding claims 1, 15, 28, Maloney discloses a computing system (fig. 10, 1000) comprising:
a processor (fig. 10, 1025); and 
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising (Para. 95): 
accessing broadcast-schedule data associated with a channel (Para. 84, 86 (by interacting with EPG to determine which channels should be modified the logic 1025 is accessing the EPG data)); 
using the accessed broadcast-schedule data to identify an upcoming content- modification opportunity on the channel (Para. 84, 86); and 
responsive to identifying the upcoming content-modification opportunity on the channel (Para. 86, 89, 90).  
a content presentation device performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel, wherein performing the action comprises causing in-band message data to be inserted into at least a portion of a content segment that is being transmitted by a content-distribution system on the channel to facilitate the content-presentation device performing the content modification operation.
Raghuvamshi discloses performing an action to facilitate a content presentation device performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel (Para. 68 (metadata identifies opportunity to insert follow-up ads)), wherein performing the action comprises causing in-band message data to be inserted into at least a portion of a content segment that is being transmitted by a content-distribution system on the channel to facilitate the content-presentation device performing the content modification operation (Para. 68, 71).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maloney to include performing an action to facilitate a content presentation device performing a content-modification operation related to the identified upcoming content-modification opportunity on the channel, wherein performing the action comprises causing in-band message data to be inserted into at least a portion of a content segment that is being transmitted by a content-distribution system on the channel to facilitate the content-presentation device performing the content modification operation as disclosed by 

Regarding claims 2, 16, Maloney in view of Raghuvamshi discloses all in claims 1, 15.  In addition Maloney discloses the method, wherein using the accessed broadcast-schedule data to identify the upcoming content-modification opportunity on the channel comprises:
accessing first broadcast-schedule data (CH2) associated with the channel (Maloney: Para. 84 (the trigger processing logic 1025 interacts with EPG 1055 (e.g., across a network such as the Internet) to determine whether the content stream should be modified. As shown in the example embodiment of FIG. 10, for Channel 2 at time period T2, program P6 should be "blacked out" for Region A)); 
extracting, from among the accessed first broadcast-schedule data associated with the channel, second broadcast-schedule data related to one or more broadcast-related events scheduled within a predefined upcoming time-period (Maloney: Para. 84 (P6 the second broadcast schedule data is related to a blacked out event in the upcoming period T2)); and 
using the extracted second broadcast-schedule data to identify the upcoming content-modification opportunity on the channel (Maloney: Para. 84 (uses the information to blackout the program in the designated region)).  



(i) detecting a match between the accessed broadcast-schedule data and reference data that corresponds with a reference modifiable content-segment (Maloney: Para. 83 (trigger is reference data-associated to CH2 and T2 broadcast schedule data-the trigger is matched to the event on CH2 at T2)); and 
(ii) identifying the upcoming content-modification opportunity on the channel based at least in part on the detected match (Maloney: Para. 82-83 (the modification opportunity is defined in the trigger signal-extracting the trigger identifies the event metadata)). 

Regarding claims 5, 19 Maloney in view of Raghuvamshi discloses all in claims 1, 15.  In addition Maloney discloses the method, wherein accessing broadcast-schedule data associated with the channel comprises accessing a house identifier (Maloney: Para. 85 (IP address associated with end user meets home identifier)).  

Regarding claims 8, 22, Maloney in view of Raghuvamshi discloses all in claims 1, 15.  In addition Maloney discloses the method, wherein the in-band message data specifies information about the identified upcoming content-modification opportunity on the channel (Maloney: Para. 82-83 (the modification opportunity is defined in the trigger signal-extracting the trigger identifies the event metadata)).  


Regarding claims 10, 25, Maloney in view of Raghuvamshi discloses all in claims 1, 15.  In addition Maloney discloses the method, wherein the in-band message data specifies data derived from at least a portion of the accessed broadcast-schedule data (Maloney: Para. 84 (T2 is derived from 1055)).  

Regarding claims 11, 26, Maloney in view of Raghuvamshi discloses all in claims 1, 15.  In addition Maloney discloses the method, wherein the in-band message data specifies a start time of the upcoming content-modification opportunity on the channel (Maloney: Para. 76 (trigger signal indicates start time of an event)).

Regarding claim 12, Maloney in view of Raghuvamshi discloses all in claim 1.  In addition Maloney discloses the method, wherein the in-band message data specifies a duration of the upcoming content-modification opportunity on the channel (Maloney: Para. 84 (T2 is the duration for which the content should be blacked out in region A)).  





Regarding claim 24, Maloney in view of Raghuvamshi discloses all in claim 15.  In addition Maloney discloses the non-transitory computer-readable storage medium of claim 15, wherein the in-band message data specifies data derived from at least a portion of the accessed broadcast-schedule data (Maloney: Para. 82-83 (the modification opportunity is defined in the trigger signal-extracting the trigger identifies the event metadata)).

Claims 4, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney, USPG_Pub. 2010/0122305, in view of Raghuvamshi, USPG_Pub. 2006/0287912, and further in view of Jacobs, USPG_Pub. 2009/0070837.

Regarding claims 4, 18, Maloney in view of Raghuvamshi do not explicitly disclose accessing broadcast-schedule data associated with the channel comprises accessing an industry standard coding identification (ISCI) key.  
Jacobs discloses accessing broadcast-schedule data associated with the channel comprises accessing an industry standard coding identification (ISCI) key 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maloney in view of Raghuvamshi to include accessing broadcast-schedule data associated with the channel comprises accessing an industry standard coding identification (ISCI) key as disclosed by Jacobs in order to be to better synchronize commercials with outsides program sources (Para. 56).

Claims 6-7, 14, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Maloney, USPG_Pub. 2010/0122305, in view of Raghuvamshi, USPG_Pub. 2006/0287912, and further in view of Official Notice.

	Regarding claims 6-7, 20-21, Maloney in view of Raghuvamshi do not explicitly disclose the in-band message data comprises an audio/video watermark.
	Examiner takes Official Notice that in-band audio/video watermarks were well known in the art before the effective filing date of the instant application for the benefit of providing indication or for triggering events in audio video streams.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maloney in view of Raghuvamshi to include in-band message data comprises an audio/video watermark for the benefit of providing indication or for triggering events in audio video streams.


Maloney in view of Raghuvamshi do not explicitly disclose using, by a content-presentation device, the extracted in-band message data to facilitate performing the content-modification operation related to the identified upcoming content-modification opportunity on the channel.  
Examiner takes Official Notice that it was well known in the art before the effective filing date of the instant application to use trigger messaging to facilitate advertisement insertion locally at a presentation device/user device for the benefit of using store and forward technology to conserve transmission bandwidth.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Maloney in view of Raghuvamshi to include using, by a content-presentation device, the extracted in-band message data to facilitate performing the content-modification operation related to the identified upcoming content-modification opportunity on the channel for the benefit of using store and forward technology to conserve transmission bandwidth.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ANTHONY BANTAMOI/Examiner, Art Unit 2423